Citation Nr: 0723105	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-39 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 60 
percent for chronic obstructive pulmonary disease (COPD) with 
bronchial asthma and coccidiomycosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1967, and from May 1968 to June 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 60 
percent evaluation for COPD with bronchial asthma and 
coccidiomycosis.

In February 2007, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  
During the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.

The RO denied the veteran's claim of entitlement to a total 
disability rating due to individual unemployability (TDIU) in 
a June 2005 rating decision.  The veteran expressed 
disagreement with such denial in November 2005, and the RO 
issued a statement of the case (SOC) in June 2006.  However, 
the veteran did not file a substantive appeal, therefore the 
issue of entitlement to a TDIU is not on appellate status. 
(Once an SOC is issued, the claimant must then file a 
Substantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Review of the record reveals that further development is 
necessary prior to analyzing the veteran's increased rating 
claim on the merits.  

The veteran asserts that he is entitled to an evaluation in 
excess of 60 percent for 
COPD with bronchial asthma and coccidiomycosis.  A higher 
(maximum) evaluation of 100 percent evaluation is warranted 
if there is evidence of FEV-1 less than 40 percent of 
predicted value, or; the ratio of FEV-1/FVC (or forced 
expiratory volume in one second to forced vital capacity) 
less than 40 percent, or; DLCO (SB) (or diffusion capacity of 
the lung for carbon monoxide by the single breath method) 
less than 40 percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6604 (2006).

During his February 2007 personal hearing, the veteran 
indicated that he was hospitalized in December 2006 for 
cardiac problems at Brandon Hospital.  He stated that he 
underwent cardiac catheterization and an echocardiogram at 
that time.  The veteran also stated that he underwent a 
pulmonary function test from a private physician, Dr. 
Enriquez, in November or December 2006.  There are no records 
from Brandon Hospital in the claims folder, and the most 
recent evidence from Dr. Enriquez is an October 2005 letter.  
Thus, the Board finds that the identified outstanding 
evidence should be obtained.  

(The Board notes that evidence dated in October 2006 from Dr. 
Aguila, and a December 2006 VA examination report are already 
of record).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the address and approximate dates 
of his treatment at Brandon Hospital.  
After securing this information and the 
necessary authorization, the RO should 
request and associate with the claims 
folder all treatment records from Brandon 
Hospital.  

2.  After securing the necessary 
authorization, the RO should also request 
all treatment records from Dr. Julio 
Enriquez, Cornerstone Medical Care of 
Brandon, P.L., 500 Vonderbug Drive, 
Suites 101 & 102- East Tower, Brandon, 
Florida 3511.

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased rating for 
COPD with bronchial asthma and 
coccidiomycosis.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



